Citation Nr: 0123369	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for a 
postoperative scar of the right lower quadrant abdominal 
abscess.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1954 to May 
1961.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 2000 the Board denied the veteran's claim for a 
compensable evaluation for a postoperative scar of the right 
lower quadrant abdominal abscess.  The Board also determined 
that the evidence received since the RO denied entitlement to 
service connection for arteriosclerotic heart disease was not 
new and material, so that the claim was not reopened.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2001 order, the Court 
granted the VA General Counsel's motion for Remand and to 
Stay Further Proceedings.  The Board's decision was vacated 
and the appellant's claim was remanded for additional 
proceedings pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in June 1994, May 1995 and August 1998.  

2.  The VA assisted the veteran in obtaining evidence 
necessary to substantiate the claim in April 1980 when the VA 
hospitalization records were requested; in May 1993 and May 
1995 when the service medical and private medical records 
were requested; and in February and March 1999 when the VA 
outpatient treatment records were requested.  

3.  The veteran was provided VA examinations in 1995 and 
1998.  

4.  The veteran's postoperative scar of the right lower 
quadrant abdominal abscess is currently manifested by a well 
healed 14-cm scar in the right lower quadrant of his abdomen 
with a 2-cm slightly depressed area in the midportion of the 
scar which was not unusually tender or adherent.  

5.  The RO denied service connection for arteriosclerotic 
heart disease in December 1995.  The veteran did not appeal 
and the decision became final.

6.  The RO refused to reopen the veteran's claim for 
entitlement to service connection for arteriosclerotic heart 
disease in September 1998.


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  The criteria for an increased evaluation for a 
postoperative scar of the right lower quadrant abdominal 
abscess are not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4. 118 Diagnostic Code 7804 
(2000).

3.  Evidence received since the RO denied entitlement to 
service connection for arteriosclerotic heart disease is not 
new and material, so that the claim is not reopened, and the 
December 1995 decision of the RO is final.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107(a), 5108, 7105(d)(3) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(c), 
20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  In June 1994, May 1995 and August 1998 the RO 
wrote the veteran to inform him of the evidence needed to 
substantiate and complete his claim.  The June 1994 letter 
informed him that his service medical records had been 
requested and that records for 85 percent of Air Force 
veterans with surnames Hubbard through Z, with service from 
September 25, 1947 through 1963 were destroyed in a fire in 
1973.  Some records could be located if enough information 
was furnished to the service department regarding treatment 
during service.  The RO asked the veteran to complete and 
return an enclosed NA Form 13075 and / or a NA Form 10355.  
What's more, the RO informed him that he may also furnish 
documents as alternate documents to substitute for service 
medical records.  He was provided a list of suggested 
documents that he could submit.  

In several letters, dated May 1995, the RO informed the 
veteran that in order to establish eligibility for disability 
compensation benefits he had to submit evidence to show that 
the disabilities were incurred in or aggravated by his 
military service and existed continuously from discharge to 
the present.  The RO provided him a list of useful documents 
that he could submit.  The RO wrote the veteran to notify him 
that they had requested his service medical records and 
private medical records and that these records were necessary 
in order to make a decision on his claim.  If he had any 
service medical records were in his possession he was asked 
to send them to the RO.  The veteran was asked to see that 
the private medical records were sent to the RO.  In August 
1998 the RO informed him of all of its developments actions 
and rereqquested new and material evidence regarding his 
arteriosclerotic heart disease claim.  The RO also provided 
the statutory definition of new and material evidence.  

In addition the rating decision as well as the statement of 
the case (SOC) and the supplemental statement of the case 
(SSOC) informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the June 
1994, May 1995 and August 1998 letters, rating decision, SOC 
and SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The RO 
requested the veteran's VA hospitalization records in April 
1980.  In May 1993 and May 1995 the RO requested the 
veteran's service medical and private medical records.  The 
RO rerequested his VA outpatient treatment records in 
February and March 1999.  Although the veteran has referenced 
unobtained evidence that might aid the claim or that might be 
pertinent to the bases of the denial of the claim the RO has 
made numerous attempts to obtain such evidence.  The RO 
requested all relevant treatment records identified by the 
veteran.  

Third, in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
veteran was provided VA examinations in 1995 and 1998.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Increased Evaluation

The veteran contends that his service-connected postoperative 
scar of the right lower quadrant abdominal abscess is so 
severe as to warrant an increased evaluation.  He has 
reported a bacteria infection and that the scar had become 
more tender and that he continued to have problems with his 
stomach.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The VA examined the veteran in September 1998.  He had 
coronary artery bypass surgery with a healed upper sternal 
scar.  In the right lower quadrant of his abdomen just 
paralleling slightly below the belt line there was a 14-cm 
scar that was well healed.  There was a 2-cm slightly 
depressed area in the midportion of this scar which 
represented the sites where the drain was brought out through 
the wound.  The scar was not unusually tender nor was it 
adherent.  The remaining abdomen was soft.  No masses were 
felt.  The impression was postoperative status right lower 
quadrant abdominal abscess.  

The criteria for evaluation of skin disorders are set forth 
in 38 C.F.R. § 4.118 (2000).  According to the applicable 
criteria, a 10 percent evaluation is warranted for scars 
which are poorly nourished with repeated ulceration or which 
are tender and painful upon objective demonstration.  38 
C.F.R. Part 4, Codes 7803, 7804 (2000).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).

After a careful review of the evidence of record, it is found 
that a 10 percent evaluation for the service-connected 
postoperative scar is not warranted.  The most recent 
examination noted that the veteran's scar was not unusually 
tender nor was it adherent.  The scar was 14 cm and was well 
healed.  There was a 2-cm slightly depressed area in the 
midportion of the scar.  There was no indication that it was 
poorly nourished with repeated ulceration or was tender and 
painful on objective demonstration.

As the veteran's scar is not shown to be of the head, face or 
neck Diagnostic Code 7800 is not applicable.  38 C.F.R. § 
4.118 (2000).  Diagnostic Codes 7801 and 7802 provide 
evaluations for scars resulting from burns.  38 C.F.R. 
§ 4.118 (2000).  The veteran's scar resulted from abdominal 
surgery and was not the result of burns.  Therefore, 
Diagnostic Codes 7801 and 7802 are not applicable in this 
case.  Other scars are rated on the basis of limitation on 
function of part affected under Diagnostic Code 7805.  
38 C.F.R. § 4.118 (2000).  The evidence does not indicate 
that the veteran's scar limits the function of his abdominal 
area.  Thus an increased evaluation is not warranted under 
Diagnostic Code 7805.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for his service-connected postoperative scar of 
the right lower quadrant abdominal abscess.  

II.  New and Material

Initially, the applicable law clearly states that, the 
claimant will be afforded a period of sixty days from the 
date the statement of the case is mailed to file the formal 
appeal.  The appeal should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case.  The benefits sought on 
appeal must be clearly identified.  The agency of original 
jurisdiction may close the case for failure to respond after 
receipt of the statement of the case.  38 U.S.C.A. § 
7105(d)(3) (West 1991 & Supp. 2001).  A determination on a 
claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected.  38 C.F.R. § 20.1103 (2000).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001).  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (2000).  However, 
nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C. § 5103A(f) (2000).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).

The evidence, which was in the file at the time that this 
case was considered by the RO in December 1995, included 
service personnel records dated April 1957 to August 1963; a 
hospitalization report from Watson Army Hospital dated March 
1961; hospitalization report from the VA medical center 
(VAMC) in Little Rock, Arkansas dated April 1980; Dr. Kahn's 
medical records dated February 1981 to November 1985; Dr. 
Barlow's medical records dated August 1990 to December 1992; 
a June 1995 VA examination report; and a report from Dr. 
Nagel dated August 1995.  Arteriosclerotic heart disease was 
first diagnosed in August 1990.  

The Board notes that this is a fire related case and that all 
of the veteran's service medical records were not obtainable 
after several attempts by the RO.  In June 1995, the National 
Personnel Records Center (NPRC) responded to a request from 
the RO for all service records of the veteran with a 
statement that they were fire-related and unavailable.  
Following this communication from the NPRC to the RO, the 
veteran executed a NA Form 13055, Request for Information to 
Reconstruct Medical Data, and returned it to the RO.  The 
Board is aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis of the veteran's claim 
was undertaken with these duties and obligations in mind.  

The evidence submitted since the December 1995 denial 
included service medical records dated September 1960 to 
March 1961; VA outpatient treatment records from Shreveport, 
Louisiana, dated October 1966 to December 1966; and a 
September 1998 VA examination report.  Service medical 
records dated September 1960 to March 1961 provide the 
diagnosis of right lower abdominal quadrant peritoneal 
abscess.  VA outpatient treatment records from Shreveport, 
Louisiana, dated October 1966 to December 1966 show that the 
veteran was seen for psychophysiologic nervous and 
cardiovascular system reaction.  The September 1998 VA 
examination report is unrelated to the veteran's 
arteriosclerotic heart disease.  

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his claim 
is not reopened and the December 1995 decision of the RO 
remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence previously 
submitted in this case did not show treatment for or a 
diagnosis of arteriosclerotic heart disease while the veteran 
was on active duty or within the applicable presumptive 
period.  38 C.F.R. § 3.307(a)(3) (2000).  The evidence 
presented since the last disallowance shows treatment for 
psychophysiologic nervous and cardiovascular system reaction.  
The diagnosis of arteriosclerotic heart disease was not 
during the veteran's period of active duty or within one year 
from his date of separation.  Although some of the evidence 
submitted subsequent to the December 1995 RO denial was not 
previously submitted it is cumulative and redundant.  This 
evidence does not bear directly or substantially upon the 
specific matters under consideration and by itself or in 
conjunction with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


ORDER

A compensable evaluation for the veteran's post operative 
scar of the right lower quadrant abdominal abscess is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for arteriosclerotic heart 
disease, the benefit sought on appeal must be denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

